Filed 7/7/14 P. v. Walker CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E060371

v.                                                                       (Super.Ct.No. FSB07242)

GARRY FOSTER WALKER,                                                     OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. Affirmed.

         David K. Rankin, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Garry Walker filed a petition for resentencing pursuant to Penal Code

section 1170.126.1 The court denied the petition. After defendant’s counsel filed the


         1   All further statutory references are to the Penal Code unless otherwise indicated.


                                                             1
notice of appeal, this court appointed counsel to represent defendant on appeal.2 Counsel

has filed a brief under the authority of People v. Wende (1979) 25 Cal.3d 436, and Anders

v. California (1967) 386 U.S. 738, setting forth a statement of the case and identifying

one potentially arguable issue: whether appellant’s 1990 forcible rape conviction

disqualifies him from resentencing.

       We offered defendant the opportunity to file a personal supplemental brief, which

he has not done. We affirm the judgment.

                                  PROCEDURAL HISTORY

       On April 6, 1995, the People filed an information alleging defendant possessed a

controlled substance, cocaine, in violation of Health and Safety Code, section 11350,

subdivision (a), and possessed a smoking device in violation of Health and Safety Code,

section 11364. The People further alleged defendant had three prior strike convictions

from a 1990 case: second degree robbery (§ 211), forcible oral copulation (§ 288a, subd.

(c)) and forcible rape (§ 261).




       2 We note the appealability of the denial of a section 1170.126 petition is
currently being considered by the Supreme Court. (Teal v. Superior Court (2013) 217
Cal.App.4th 308, review granted July 31, 2013, S211708 [not appealable]; People v.
Hurtado (2013) 216 Cal.App.4th 941, review granted July 31, 2013, S212017
[appealable].) Even if we were to conclude it was a nonappealable order, we could
consider, in the interest of judicial economy and because of uncertainty in the law, that
defendant’s appeal is a petition for writ of habeas corpus or writ of mandate. (Braziel v.
Superior Court (2014) 225 Cal.App.4th 933 [treating appeal from denial of petition for
resentencing as a petition for writ of mandate]; see People v. Segura (2008) 44 Cal.4th
921, 928, fn. 4 [treating appeal from nonappealable order as petition for writ of habeas
corpus].) In any event, we will review the merits of defendant’s appeal.


                                             2
       A jury convicted defendant as charged and found the three strike priors to be true.

On August 14, 1995, the trial court sentenced defendant to 25 years to life in state prison

under the Three Strikes law.

       Defendant appealed his conviction, which this court affirmed. (People v. Walker

(Mar. 12, 1997) E016895 [nonpub. opn.].)

                                           DISCUSSION

       Under People v. Kelly (2006) 40 Cal.4th 106, we have conducted an independent

review of the record and find no arguable issues. (§§ 1170.126, subd. (e)(3); 667, subd.

(e)(2)(C)(iv)(I); Welf. & Inst. Code, § 6600, subd. (b) [defendant ineligible for

§ 1170.126 resentencing where he has sustained a prior conviction for forcible rape].)

                                       DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                RAMIREZ
                                                                                         P. J.


We concur:

McKINSTER
                          J.

RICHLI
                          J.




                                             3